Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 1 of 8




                                UN ITED STA TES D ISTR ICT C O U RT
                                SO U TH ER N D IST RICT O F FLO R IDA
                                         M IA M I DIV ISIO N

                     CA SE N O .:17-60533-ClV -M A RTW EZ-O TA ZO -M Y ES


  ROD N EY SCO TT PA TTERSON ,

                   Plaintiff,
                                                                   FILED BY                      D.C.

                                                                         ,   MAt 222219
  AM ERICAN AIRLIN ES,lN C.,                                         ' .'
                                                                     .        ANGELA E.NOBLE
                                                                             CLERK U S DISI CZ
                                                                             s.D.oFFt.
                                                                                     k.-MI
                                                                                         AMI
                   D efendant.



      Plaintifrs R eplv re:A m erican A irlines.lNC .'sR esponse in O pposition to Plaintifrs
                         M otionsto Am end Judzm entUnderRule 59 (e).


  Lt.Co1Rodney S.Patterson,replies asfollow sto Am erican Airlines,Inc R esponse in Opposition
  toPlaintiffsMotionstoAmendJudgmentUnderRule59(e),ECF 186.

                                            Introduction
         The D efendant has dem onstrated throughout the course of this law suit that it does not
  fundam entally understand orin the alternativew ish to strictly com ply with theU niform ed Services
  EmploymentReemploymentRightsAct,38U.S.C.j4301,etseq.(USERRA).Thelaw ismore
  like a set ofguidelines to follow ,according to Captain M ark Cronin a seniorm anagem entpilot.
  (ECF 106-61Thisattitudeechoestheevidenceandtestimonyinanothercomplaint(seeHarwood
  V.AmericanAirlines,IncE.D.Va.)wheremanagementwrotegl-larwoodmustmeetSection4312
  tûU SERR A guidelines''and ûûcom pany policy''ifhe expected to be reem ployed.
         Captain Brian V itale, an experienced Am erican Captain and m ilitary officer warned
  Am erican'sm anagem enton Septem ber28,2015,thatA A had in factviolated U SERRA by placing
  Lt.Co1Patterson on paid adm inistrative leave,while he w as absentfor service in the U niform ed
  Services(ECF73-31.AtthetimeCaptainBeacùraisedseveralunfoundedexcusesajapretextfor
  the U SERR A violation which had occurred and is ongoing to this day. V itale im m ediately
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 2 of 8




  dismissed both unfounded fantasies(which likely originatedwith W hitehouse)with facts. This
  leftm anagem entspeechless according to V itale. ln accordance w ith U SERRA ,itdoesn'tm atter
  the exactdatetheDefendantplaced Lt.ColPatterson on adm in leave.Am erican did so while Lt.
  ColPattersonwasabsentfortmiformedservice(22 Sept.-25Sept.2015).Thisreduction instatus
  violated hisrightsand denied him benefitsofem ploymentguaranteed by thestatute.An tmlawful
  reem ploym entinto aposition ofreduced ûdstatus''violatesthe strictliability provisionsofU SERR A
  pursuantto section 4312. (seealso petty v M etro (6thcircuit,xo.07-5649),(seeReeav.cf/yof     .



  Charleston,D.S.C.2012).M oreimportantly,thisUSERRA violationisnotsubjecttotheCourt's
  discretion,nordoesitdepend ontheintentoftheemployerto establish aviolation.(Stevensv.
  Tennessee V alley Authority,6th Circuit, No.80-3763),notingveteransleavecivilian employment
  w ith certain statutory guarantees,including butnotlim ited to reem ploym entin thecorrectposition,
  andtheseguaranteesçsarenotsubjecttoacourt'sdiscretionnordotheydependontheintentofthe
  employer.').American and this courthave both stated Patlerson's status was changed to
  adm inistrative leave w hile he w as absentforservice.
         Congress enacted U SER RA to protectthe rights of Veterans,w ho volunteerto serve our
  nation in its greatesttim e ofneed. V eteran's rights are crucialto the success ofan all-voltmteer
  m ilitary.So,unless w e want to return to 1973 and the drafl,each U SERRA case is criticaland
  importantto the defense ofthe nation.Thislaw isnotjustanotheremploymentmandatefrom
  Congress.Thatis w hy em ployers are solely responsible and strictly liable for com pliance w ith
  reemploymentrightsofeligible(tmdisputedherelveterans.Assertingeachandeveryofaveterans'
  rightsisnota trivialorfrivolousm atteras DefendantA m erican w ould lead thiscourtto believe.
  Atstake isthedefenseofAmerican'sabilityto conductbusinessand the defense ofthe ability of
  thisCourttodispensejustice.
         G iven A m erican's blatant U SER'
                                          RA violation on or about Septem ber 24, 2015, the
  subsequent actions,should be seen in the light ofthe ûûFrtzit ofa Poison Tree''and inadm issible.
  The Courtshould note the D epartm entofLabor istasked w ith im plem enting U SERRA and other
  V eteran's rights law .A V eteran isnotrequired to com plain to the DoL to asserthis orherrights.
  H owever,plaintiffhere did so.ln responsè,A m erican'sCorporate GeneralCounsel,LucretiaG uia,
  Esq provided a federal investigator from the DOL with a signed letter containing false and
  misleading statements gfabricated a conversation between plaintiffand managementj and her
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 3 of 8




  statem ents have not been corrected to this date.Plaintiff respectfully requests the courtcom pel
  Am erican to im mediately correctthisfalsestatementto a federalinvestigator.
         In M arch 2015,Captain W hitehouse'scom plaintw as subm itted to the A m erican A irline's
  CorporateSecurity Departmentforinvestigation. Captain W hitehouse(W H)submitted hearsay
  testim ony that Lt.ColPatterson wasEirunning gunsand am munition''to the Bolivian Counter
  N arcotics Police. The unfotm ded allegations and Corporate Secttrity Reportw ere likely spoiled
  by the Defendantasitexonerated him . W H preposterousallegationsw ereunfotm ded and the APA
  Appealsboardfoundthathisallegationsweremalieious,ill-willedandwithnojustcause.There
  w as sim ply no reason other than a pretext for the U SERRA violation,w hich w as on brilliant
  display on Sept.24,2015 to revivethetmfounded workplace harassmentcomplaint.W hitehouse
  w as usefuland although Captain Bonds denies involvem ent w ith the W H m atter,he w as fully
  aw are of W H as early as Oct 2014. A A attem pts to blam e the A PA Professional Standards
  Committeeforitsownabjectfailtlres.However,theAPA AppealsBoardaddressedtheissuesand
  clearly supportsthe factthatW H com plaintwasbased on hearsay and w as patently false. N o
  reasonable person w ould agree, that such false accusations w ould give anyone grounds for
  proceeding with an investigation. Am erican's assertionsthatunnam ed w itnesses have expressed
  concerns thattthe's nota1lthere''orttfabricates stories''is notsupported by any factor testim ony
  (itisa11inadmissiblehearsay,rumor,innuendoandcharacterassassination).ltappearstheCourt
  m ay have relied on that hearsay. A m erican's stated reasoning for placing Plaintiff on
  A dm inistrative Leave w as the W H com plaint, w hich w as proven unfounded by Corporate
  Security,the APA Appeals Board and Captain PatM c Ginn who emailed W H and told him to
  ttgrow up and actlike an adulf'.
         Am erican's reasoning for the U SERRA violations have also shifted during the case,
  providing inconsistentreasons foritsbehavior. Togetherwith proximity in tim e,m anagem ent
  emailsf'
         ullofangeranddesireforretribution,thereismorethanenoughforajurytoweighinthis
  action underSection 4311.
         AA now fallsback on the ûçNota11therebasis''when ithasalready adm itted to thisCourt,
  thatthe Plaintiffs removalwas not for a psychologicalreason,and only whetherthere was a
  neurologicalproblem .
         Plaintiffisa Boeing 767 Captain fora Part121 A irCarrier,tlying the snm e aircraftthathe
  tlew forAmeriean asaco-pilot(fixstofficer).PlaintiffheldanAinnanM edicalCertificateFirst
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 4 of 8




  Class and satisfactorily com pleted num erous evaluations ofhis ability to safely act as Captain.
  Plaintiff underwent num erous evaluations including a N eurological evaluation by D r. John
  Hastings(FAA NelzrologicalExpert). Noneofthe testing identified any cognitive deficitsor
  m edicalcondition which prohibited the Plaintifffrom holding an FAA Airm an M edicalCertiticate
  orsafely performing hisdutiesasapilot,which he continued to do withoutinternzption sincehis
  removalfrom service. No m atterwhatAm erican'soriginalmotive was,theW H com plaintand
  the çû
       N ot allthere''pretext w ere investigated prior to the rem oval from service and don't hold
  water.American simply cnnnotjustifyitsunlawfulactsunderUSERRA,which areonbrilliant
  display and instead chooses to disparage the plaintiff who is a senior field grade officer in the
  Army and volunteered to serve forwellovertw o decades. V eteran'srights are notnegotiable and
  Congress intent to protect those rights,is supported by the U .S.Suprem e Court and num erous
  Courtdecisions upholding the strictletter ofthe U SERRA law s. Lt.ColPatterson m etallofthe
  benchm arksestablished by CongressunderU SERRA and is entitled to protection ofhis rightsby
  virtue of his service.l Sim ply ignoring these rights prom otes future unlawful behavior from
  em ployers againstveterans.
                                             A R G UM EN T
         The U nited States Constitution guaranteesthe rightofself-representation,this isaffinned
  by 28U.S.Codej1654. American Airlinescreated adirectcontlictbetweenLt.Col.Patterson
  and his counsel. Lt.Col.Patterson term inated his counselforthis directconflictand ineffective
  assistance of counsel. Due to the volum inous filings in the case, it would have been cost
  prohibitive to retain counselto review the entire case and essentially startover. Throughoutthis
  litigation, the D efendant has sought to deny the Plaintiff s rights under U SERR A and has
  proceeded so far as to accuse the Plaintiffof fraudulently perform ing service in the U nifonned
  Services,w hile apparently destroying records w hich would again exonerate the Plaintiff. Even
  going so far as disparaging the Plaintiff s m ilitary service by asserting itw as ûivacation''w ith his
  spouse and notm ilitary service. These com m entsare offensive,notw elltaken and seta dangerous
  precedentfor Veteran's Itights and m ilitary m em bers asserting those rights. American even
  attem pted to separate Lt.ColPatterson from his union representative by initiating a Section 21



  1Section4312(a)(l)/20CFR 1002.85,Section4312(c)/20CFR 1002.99-.103,Section4304/20CFR 1002.134
    135,Section4312(9/20CFR 1002.121& Section4313(a)(l)(A)& (B)/20CFR 1002.196
  - .
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 5 of 8




  investigation againstCaptainDannyShellhouse,whowasalsoprotectedunderthesameprovisions
  ofUSERRA.American through itscotm sel,M ichaelHolt,withdrew thethreatin open courtwith
  JudgeOtazoReyeswhenitwasapparent,theywereaboutbeenjoinedforsuchbehavior.
         ThishonorableCourtidentified agrossviolation ofUSERRA in itsl8-pageordergranting
  American'smotionforsummaryjudgment.American waswarned byCaptain Vitalethatithad
  violated U SERRA,while Lt.ColPatterson was perform ing m ilitary service. The strict liability
  provisionsofUSERRA do notrequiretheshowing ofintentby Americanandarenotsubjectto
  judicialdiscretion. GivenAmerican'scavalierapproach tothelaw and blatantdisregardforthe
  V eteran'srights in thism atterand in others before the Courts,itshould be apparentto this Court
  that Veteran's rights do m atter and violations of those rights,uncorrected,perpetuate unlaw f'
                                                                                                ul
  behavioragainstallV eterans and the U S A rm ed Forces.
         A fter the events of 9-11,which A m erican lost tw o aircraftand thousands of lives w ere
  changed forever,the U S M ilitary placed heavy reliance on the Reserve Forcesto answ ertheterror
  threatfrom Al-oaeda. A veteran such asLt.Co1Patterson asserting hisrightsunderUSERRA
  and seeking U SER RA com pliance from his em ployer is in no w ay a frivolous m atter. Ethical
  em ployerscom ply,while otherschooseto litigate and proceed based on StrategicPolicy decisions
  and notthe law .
         Captain M ichael Dale subm itted a declaration w hich calls into question Dr. Knippa's
  objectiveness in evaluating both men. Dr.Knippa refused to re-evaluate Dale. Knippa's
  objectivenesswasalso questioned by a M ontanajudge. Dr.Gary Kay stated hehad received
  num erous com plaints from A A.pilots about K nippa's perform ance. Dale,w ho had not sued
  A m erican Airlines was laterreturned to service afterundergoing dangerous radiologic studies of
  the brain,to indicate there wasnothing wrong w ith him . D ale had no condition w hich prohibited
  him from being issued a First Class M edical and returned to the A irbus w here he retired.Dr.
  Karlene Petitt,PhD.authored a work on the W eaponization of M entalHea1th and the use of
  D octors such as K nippa to bypass the nonnal provisions of union contracts and U SERRA to
  retaliateagainstpilotswho were disfavored. Knippawasalsom ade awareoftheUSERRA issue
   in M ar.2016. The factsare,Lt.ColPatterson did notthen and doesnotnow have psychological
   ornelzrologicalcondition which w ould preventhim from holding an A innan M edicalCertiticate
   FirstClass.
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 6 of 8




         A m erican w asw ellaware on Septem ber 21,2015 thatithad a U SERR A violation to deal
  with.Americanhaspresentedanlzmberofexcuseswhichsimplydon'tjustifyitstmlawfulactions.
  A m erican's m anagem entwas caughtred handed discussing how bestto harm Lt.ColPatterson.
  The W H com plaint,Section 21 and Section 20 issues were pretexts to cover up American's
  unlaw fulacts.
         AftersummaryjudgmentwasfullybriefedinJuly,2018,new informationsurfacedwhich
  called into question Am erican's inconsistentapproach to safety and disparate treatm ent. A D O T
  IG lnspectorreportidentified thatA m erican,instead of addressing safety issues identified by its
  pilot'stm ion,soughtto discreditthose pilotsby providing ttdirt''to the investigatorcharged w ith
  identifying and correcting those violationsw hich placed the flying public in danger. ln Febnzary,
  2019 A A m echanics identified tm safe conditions which again placed the tlying public in danger.
  A m erican's response to these reports w as to retaliate againstthe m echanics. A m erican w entso
  far as prom oting an offender,w ho adm itted thatshe lied on FAA reports aboutwork she had not
  com pleted and endangered the hundreds ofpassengers and persons on the ground every tim e an
  aircraftw ith defective w ork was flow n. Am erican's conduct is relevantto this case and gives a
  clear indication of reckless disregard for safety while arguing thatthe Plaintiff posed a risk to
  safety although ithasn'tprovided one scintilla ofevidence to supportits claim s.


                                           C ON C LU SIO N
         The Plaintiff has clearly addressed m anifest errors of law and A m erican's disparate
  treatm ent of safety,which nm ount to new ly discovered evidence. These errors harm Lt. Col
  Patterson and the entire U S M ilitary w ho rely on strictcom pliance w ith U SERR A . B ased on the
  evidence presented and the citationsm entioned, Since there isno dispute ofm aterialfactand 1aw
  isplain and settled,plaintiffasksthe courtto proceed w ith a com pliance orderto com pelAm erican
  to reinstate plaintiffto the correctposition retroactive to Septem ber 26,2015,w ith alllostwages
  and benefits to the date of com pliance w ith the order.This w illbring A m erican back inside the
  law and the action can continue on the issue ofdiscrim inatory or retaliatory intenttm der Section
  4311 and recklessdisregard forthe strictliability provisions ofU SERR A underSection 4312.
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 7 of 8



  Signed and dated this22ndday ofM ay, 2019




      eJ            .
   odney . atterson,Lt.Col,Pro Se
  1092 N W 139thTerrace
  Pem broke Pines,Florida 33028
  (704)231-0909

                                 CER TIFICA TE O F SE RV IC E


       I H ER EBY CER TIFY thaton 22nd day ofM ay,2019,Ifiled the foregoing w ith the

  Clerk ofthe Court. Ialso certify thatthe foregoing docum entisbeing served thisday on counsel

  ofrecord forDefendant,Am erican Airlineslisted below .




   odney . atterson,Lt.Col,Pro Se
  1092 N 139* Tenuce
  Pem broke Pines,Florida 33028
  (704)231-0909


                                       SER V IC E LIST


                                          Via U S M ail

  M ichaelA .Holt
  mholt@fisherphillips.com
  FloridaBarN o.:91l56
  FISH ER & PH ILLIPS LLP
  450 EastLasOlasBoulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709
Case 0:17-cv-60533-JEM Document 190 Entered on FLSD Docket 05/23/2019 Page 8 of 8




  MarkW .Robertson(ProHacVice)
  mrobertson@omm.com
  O 'M ELV EN Y & M YERS LLP
  Tim e SquareTow er,7 Tim es Square
  N ew York,N ew York 10036
  Telephone:(212)326-2000

  TristanMorales(ProHacVice)
  tmorales@omm.com
  O 'M ELVENY & M Y ER S LLP
  1625 Eye Street,N orthw est
  W ashington,DC 20006
  Telephone:(202)383-5300

  AttorneysforAmericanAirlines,Inc.
